Citation Nr: 9911877	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition 
secondary to medication for service-connected left knee 
disability.

2.  Entitlement to service connection for hypertension 
secondary to medication for service-connected left knee 
disability.  

3.  Entitlement to service connection for depression and 
anxiety secondary to medication for service-connected left 
knee disability.

4.  Entitlement to service connection for a stomach condition 
secondary to medication for service-connected left knee 
disability.

5.  Entitlement to service connection for a bilateral hip 
disorder secondary to a service-connected left knee 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from October 1950 until 
September 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a heart condition, hypertension, depression 
and anxiety, and a stomach condition secondary to medication 
for service connected left knee disability.  The RO also 
denied service connection for back and hip disabilities 
secondary to service connected left knee disability.

The veteran had initially included in his appeal the issue of 
entitlement to service connection for a back condition 
secondary to his service-connected left knee disability.  
This issue is now moot.  In a rating decision in March 1997, 
the RO granted service connection for lumbosacral pain due to 
limitation of motion and assigned a 10 percent disability 
evaluation effective from June 1994.  A statement was 
received from the veteran in June 1997 that he was satisfied 
concerning his lumbosacral spine condition and did not wish 
to continue the appeal on this condition. 



FINDINGS OF FACT

1.  Service medical records are negative for complaints, 
treatment or diagnosis of a heart condition, hypertension, 
depression and anxiety, a stomach condition and a bilateral 
hip disorder.

2.  Evidence of record does not show a heart condition, 
hypertension, or a psychosis within the one year presumptive 
period after discharge from service.  

3.  No competent medical evidence has been submitted showing 
a link between the claimed current disabilities of a heart 
condition, hypertension, depression and anxiety, and a 
stomach condition and an event in service or a service-
connected disability.

4.  No competent medical evidence has been presented or 
secured showing a current diagnosis of a present bilateral 
hip disability.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a heart condition, hypertension, 
depression and anxiety, and a stomach condition secondary to 
medication for service-connected left knee disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998). 

2.  The appellant has not submitted a well-grounded claim for 
service connection for a bilateral hip disorder secondary to 
service-connected left knee disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant submitted a claim in June 1994 seeking service 
connection for disability of the hips secondary to a service-
connected left knee disability and service connection for a 
heart condition, hypertension, depression and anxiety, and a 
stomach condition secondary to medication for the service-
connected left knee disability.  With the claim the veteran 
submitted copies of medication product information sheets.   

The veteran was afforded a VA medical examination in May 1995 
and gave a history of having arthritis of the hips and back 
which made walking difficult.  He complained of bilateral hip 
pain and radiating pain from the back and hips to his left 
leg.  The examiner noted that the veteran arrived in a 
wheelchair and brought a cane with him.  He used the cane to 
ambulate and limped on the left side with ambulation.  

The veteran gave a history of having heartburn related to 
medications used over the years for osteoarthritis.  At the 
time he reported being out of Zantac and arthritis 
medications.  The clinical findings were that the abdomen was 
soft, with no tenderness or organomegaly appreciated and 
normal bowel sounds noted.

The pertinent diagnoses included status post left total knee 
arthroplasty, possible degenerative joint disease of the hips 
with X-rays of the hips normal, hypertension and 
atherosclerotic heart disease, and dyspepsia related to anti-
inflammatory medications used for the degenerative joint 
disease.  The medical examiner provided the following 
opinion:

It is noted that this veteran has been service 
connected for the left knee degenerative joint 
disease and he has had left total knee 
replacement surgery.  At the present time, he 
is noted to have been developing degenerative 
joint disease of the right knee and also has 
developed severe degenerative spondylosis of 
the cervical and lumbar spines.  His 
degenerative joint disease, which originally 
started in the left knee, has spread to the 
other joints and also to the spine, and so 
degenerative joint disease of the right knee 
and also the degenerative spondylosis of the 
cervical and lumbar spine, have a definite 
relationship to his service connected left knee 
disability.

The June 1995 rating action denied service connection for 
coronary artery disease with history of hypertension and 
myocardial infarction, chronic stomach condition diagnosed as 
dyspepsia, depression and anxiety, and bilateral arthritis of 
the hips.

The veteran was afforded another VA medical examination in 
May 1996.  The clinical findings for range of motion were 
right hip flexion to 120 degrees, and abduction to 45 
degrees; and left hip flexion to 100 degrees and abduction to 
45 degrees.  The X-rays of both hips were reported as normal.  
The diagnosis was pain of both hips. 

A medical opinion was prepared by Robert L. Dorrough, M.D., 
Diplomate American Board of Surgery and associated with the 
Adjudication Division.  Dr. Dorrough noted that X-rays of the 
hips on examination in May 1995 and May 1996 were reported as 
normal and there was no significant limitation of motion of 
the hips on the examination.  Dr. Dorrough disagreed with 
part of the opinion and conclusion of the examining physician 
in May 1995 regarding a relationship between the service 
connected left knee and other joints and the spine.  Dr. 
Dorrough agreed that due to the left knee disability there 
could be increased stress placed on the right knee and 
possibly the hips which does not cause degenerative arthritis 
but could possibly aggravate the symptoms of degenerative 
arthritis.  He disagreed with the opinion that the left knee 
disability had any relationship to the etiology or 
aggravation of the degenerative arthritis of the spine.  He 
noted that while osteoarthritis usually affects multiple 
joints in the same individual, it "does not 'spread' in the 
usual sense of the word."  He concluded that there was no 
creditable evidence of a link between the service connected 
traumatic left knee disability and the degenerative arthritis 
in the cervical or lumbar spine.  

In a rating decision in June 1996, the claims for service 
connection for a heart condition, hypertension, depression 
and anxiety, a stomach condition, back and hip disabilities 
remained denied.  

The veteran submitted a December 1996 evaluation report from 
James M. Brown, M.D.  Pertinent clinical findings included 
full range of painless movement of bilateral hips.  Based on 
the medical records the veteran brought for Dr. Brown to 
review, multiple medical problems were noted to include 
hypertension, complicated coronary artery disease, anxiety, 
depression, cerebral vascular disease, peripheral vascular 
disease, and polypharmacy.  Findings of the musculoskeletal 
system were generalized osteoarthritis, chronic cervical and 
lumbar spondylosis and multi level degenerative disc disease, 
and complications of post traumatic osteoarthritis with 
internal derangement of the left knee.  Dr. Brown concluded 
that the veteran's "problems of progressive knee disease has 
adversely effected underlying systemic complications of 
degenerative disease of his spine."  Dr. Brown's clinical 
opinion was that the veteran's knee problems did not initiate 
the generalized osteoarthritis, but was "an aggravating 
factor to his underlying complications of lumbar disease."

The veteran also submitted a medical history and 
comprehensive listing of the medications he has used in the 
past or is using at the present time.  Additionally, he 
submitted copies of medication product information sheets, 
excerpts from medical literature regarding the drugs he has 
taken, and newspaper articles on various medical disabilities 
. 

The veteran, through his representative, contends that if the 
claim is found as not well grounded, due to lack of evidence 
proving the occurrence of an in-service injury or disease, a 
present disability, or a nexus between the in-service injury 
or disease and a present disability, it is likely a result of 
a procedural defect in the manner in which the RO adjudicated 
the appellant's claim and the claim must be remanded to the 
RO for corrective action.  The veteran's representative 
refers to the VA Adjudication Procedure Manual regarding 
development of potentially plausible claims in which medical 
causation is the issue.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and cardio-vascular renal disease, 
including hypertension, psychoses or arthritis become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 
C.F.R. § 3.307, 3.309 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Secondary service connection claims must 
also be well-grounded.  38 U.S.C.A. § 5107(a); Locher v. 
Brown, 9 Vet. App. 535, 538 (1996); Jones v. Brown, 7 Vet. 
App. 134, 136-38 (1994).  Because the veteran claims that his 
bilateral hip disability was caused by his service-connected 
left knee disorder, and that medication for the service-
connected left knee disorder has caused a heart condition, 
hypertension, depression and anxiety, and a stomach 
condition, he must show service connection for these 
disorders on a secondary basis; that is, there must be 
evidence that the disability claimed is proximately due to or 
the result of his service-connected disorder.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.310(a).  After review of the claims file, 
we find that this requirement has not been satisfied.  As the 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

The available evidence does not show a heart condition, 
hypertension, depression and anxiety, a stomach condition, 
and a bilateral hip disorder in service.  Although the 
veteran claims a heart condition, hypertension, depression 
and anxiety, and a stomach condition, are secondary to 
medication used for his service-connected left knee 
disability, there is no medical evidence to support this 
contention.  Furthermore, service connection is not warranted 
for a heart condition, hypertension or a psychosis on a 
presumptive basis as there is no competent medical evidence 
showing any of these disorders manifest to a degree of 10 
percent within one year from the date of termination of the 
veteran's service.  

In addition, the appellant has claimed a bilateral hip 
disorder secondary to service-connected left knee disability 
and described symptoms of pain.  The existence of a current 
disability, however, is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  The veteran has the burden to submit evidence 
sufficient to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well grounded claim. 

The Board notes that a veteran's statements as to subjective 
symptomatology without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, generally 
cannot constitute plausible evidence of the existence of a 
current disability for VA service connection purposes.  
Although the veteran described symptoms of pain, no diagnosis 
of an underlying disability was rendered.  The evidence shows 
that in May 1995 the diagnosis was "possible degenerative 
joint disease of the hips with X-rays of the hips normal" 
(emphasis added).  In May 1996, X-rays were again reported as 
normal and the diagnosis was pain of both hips.  Dr. Dorrough 
opined that due to the left knee disorder there could be 
increased stress placed "possibly" on the hips that could 
possibly aggravate the symptoms of degenerative arthritis.  
The December 1996 evaluation report from Dr. Brown noted full 
range of painless movement of the hips and no pertinent 
diagnosis of a bilateral hip disorder was provided.  This 
does not meet the burden of rendering plausible the existence 
of a current disability.  As the claim lacks meeting the 
requirement of a medical diagnosis of a current disability, 
the Board concludes the claim for service connection for a 
bilateral hip disorder secondary to service-connected left 
knee disorder is not well grounded.

To support the claim, we have only the veteran's opinion of a 
causal connection between the claimed disorders and a 
service-connected disability.  The record does not contain 
any medical evidence corroborating the appellant's claim.  
Personal statements made by the appellant are of little 
probative value without corroborating medical evidence.  
Where the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is the threshold requirement for 
the claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit, 5 Vet. App. at 93.  Such 
determinations require "specialized knowledge or training," 
and, therefore, cannot be made by a lay person.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Lay persons are not 
competent to offer medical opinions because the "question[s] 
involved [d] not lie within the range of common experience or 
common knowledge."  Id. (quoting Frye v. United States, 293 
F. 1013, 1014 (1923)).  Moreover, mere contentions of the 
appellant without supporting evidence do not constitute a 
well-grounded claim.  King v. Brown, 5 Vet. App. 19 (1993).

The veteran's statements, taken together with published 
medical authorities, do not provide the requisite medical 
evidence to demonstrate a causal relationship between the 
veteran's claimed disabilities and a service-connected 
disability.  The medical article as evidence must demonstrate 
a connection between the present conditions and the service- 
connected disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  A medical article containing a generic statement 
regarding a possible link between medication and the 
veteran's present conditions does not satisfy the nexus 
element of a well-grounded claim.  See Sacks v. West, 11 Vet. 
App. 314 (1998) (a medical article that contained a generic 
statement regarding a possible link between a service-
incurred mouth blister and a present pemphigus vulgaris 
condition, did not satisfy the nexus element of a well-
grounded claim).

The excerpts from the medical treatises and medication 
product information literature are not sufficient to 
demonstrate the requisite medical nexus for a well-grounded 
claim.  The Board does not find that the medical treatise or 
medication product information literature evidence, standing 
alone, discusses generic relationships with a degree of 
certainty such that, under the facts of this case, there is 
at least plausible causality based upon objective facts 
rather than on an unsubstantiated lay medical opinion.

As the evidence of record is not sufficient to meet the 
requirements of a well-grounded claim, the claim is denied.

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decision herein.  The appellant was denied service 
connection for a heart condition, hypertension, depression 
and anxiety, a stomach condition and bilateral hip disorder.  
The Board has considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well grounded 
claim.  The result is the same.

Where the appellant has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist in developing facts pertinent to such claim.  
38 U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In this case, the RO substantially complied with this 
obligation in the June 1995 rating decision that informed the 
veteran that service connection was denied for a heart 
condition, hypertension, depression and anxiety, a stomach 
condition and bilateral hip disorder. 

The Board notes that veteran's representative contends that 
if the claim is found as not well-grounded, it is likely due 
to a procedural defect in the manner in which the RO 
adjudicated his claim and it must be remanded for corrective 
action.  The subscribing Board Member rejects the suggestion.  
As a procedureal defect has not been identified, it would be 
very difficult to specify the corrective action to be 
undertaken by the RO.  

The representative also notes that M221-1 provides that if a 
claim is potentially plausible on a factual basis the RO must 
initiate development which would include a medical 
examination.  In this case, the RO initiated development and 
the veteran was afforded two VA medical examinations.  
Further, the veteran sought a private evaluation and a copy 
of the doctor's report is in the claims file.  In addition, 
he has not put VA on notice of the possible existence of a 
specific, particular piece of evidence that, if submitted, 
could possibly make the claim well-grounded.  

A remand is not necessary for any purpose.



(SEE NEXT PAGE FOR ORDER AND SUBSCRIPTION)




ORDER

A well-grounded claim for service connection for a heart 
condition, hypertension, depression and anxiety, and a 
stomach condition secondary to medication for a service-
connected left knee disability not having been submitted, the 
claim is denied.

A well-grounded claim for service connection for a bilateral 
hip disorder secondary to a service-connected left knee 
disorder not having been submitted, the claim is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

